Citation Nr: 1716979	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-33 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to dependency and indemnity compensation (DIC) for death pension.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marines Corps from November 1958 to July 1959.  He died in December 2010.  The Appellant is the Veteran's spouse.

This matter comes to the Board of Veterans' Appeals (Board) on an appeal from a September 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based on advanced age.  See 38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  


FINDINGS OF FACT

1.  The Veteran died in December 2010; the death certificate lists ventricular fibrillation, spontuicous proumothorax, and chronic obstructed pulmonary disease (COPD) as cause of death.

2.  At the time of the Veteran's death, he was service connected for bilateral varicose veins, lower extremity and TDIU.

3.  The Veteran's death was not due to or the result of service or due to a disability of service origin.

4.  The Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding his death, nor was he rated totally disabled continuously since his release from active duty and for at least 5 years immediately preceding his death, nor was he a former prisoner of war (POW).


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death are not warranted.  38 U.S.C.A. §§ 1101, 1112, 1116, 1310, 5107(b) (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).

2.  The criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1318 are not warranted. 38 U.S.C.A. § 1318 (West 2015); 38 C.F.R. § 3.22 (2016).

3.  The criteria for entitlement to DIC benefits for death pension are not warranted.  38 C.F.R. § 3.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify:

VA has a duty to notify claimants of the information and evidence necessary to substantiate the claims submitted, the division in responsibility in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In the present case by a letter dated in April 2011, the Appellant was notified of the evidence necessary to substantiate her claim.  She was told what information that she needed to provide and what information and evidence the VA would attempt to obtain.  The April 2011 letter identified the issue on appeal and the evidence the Appellant needs to submit in order to substantiate entitlement to service connection for the Veteran's cause of death, as required by Hupp. 

 The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this case, the duty to assist has been fulfilled and no further action is necessary under the mandate of the VCAA.  The Veteran's service records have been associated with the claim file.  VA and private medical treatment records have also been obtained.  

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet.App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet.App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Although "[t]here is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file" to render an adequate opinion, a medical examination report or opinion must "sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) ("a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").  A VA medical opinion was requested by the RO in April 2014 instructing the VA examiner to review the VA examination dated November 2007, and provide a medical opinion as to whether the November 2007 examination is indicating that the Veteran's bilateral varicose veins contributed or caused his respiratory condition (COPD).  The VA medical opinion was obtained in April 2014 and is adequate to decide the appeal.

VA has satisfied both the notice and the duty to assist provisions of the law.  No further notice or assistance to the appellant is required.

Analysis:

Service Connection for the cause of the Veteran's death

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a) (2016).  To establish service connection, the evidence must show: (1) a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the disability and the disease or injury incurred or aggravated during service, the so called nexus requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1).  For service connection to be granted for the cause of the Veteran's death, the Appellant must show one of the following: a cause of the Veteran's death is (or should be) service-connected or a service-connected disability caused the Veteran's death. 38 U.S.C.A. §1310.

When a Veteran's death is not due to a service-connected disability, a surviving spouse may be eligible to receive DIC benefits if the Veteran was in receipt of or entitled to receive compensation at the time of his death, for service-connected disabilities rated total disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  In the context of a claim for DIC benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

According to the Veteran's death certificate, the immediate cause of death is listed as ventricular fibrillation, spontuicous proumothorax, and COPD.  The Veteran was not service connected for any of the listed conditions on the death certificate; nor is there any medical or lay evidence indicating that the Veteran's service-connected disability was related in any way to his death.  The Veteran only service-connected disability is bilateral varicose veins, lower extremities.  In a medical opinion dated April 2014, the VA examiner stated, the Veteran's varicose veins have no clinical relationship with his COPD.  "This Veteran has a history of tobacco abuse and smoked a pack a day of cigarettes for over 40 years.  This is the cause of the Veteran's pulmonary disease."  There is no evidence to indicate that varicose veins substantially or materially; that it combined to cause death, or that it aided or lent assistance to the production of death.  In fact, the competent evidence shows that tobacco use was the cause of the Veteran's death.  For claims received by VA after June 9, 1998, a disability or death will not be considered service connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  For the purpose of this section the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  38 U.S.C.A. § 1103 (West 2015); 38 C.F.R. § 3.300(a) (2016).  

Additionally, the VA examiner clarified an error he noted in the Veteran's November 2007 VA examination.  The VA examiner explained in the April 2014 medical opinion that he was the examiner who performed the Veteran's VA examination in November 2007 and in the examination notes, the section titled "Other Significant History Relating to Vascular Disease" documented "emphysema with continuous oxygen".  "This is incorrect and a mistake on my part as the examiner at that time".  He further explained that the statement was intended to be documentation of other significant history only.  The purpose of this examination was to evaluate the Veteran for an increase rating for his service-connected disability, bilateral varicose veins, lower extremity.

Service treatment records do not indicate that any of the diseases related to the Veteran's death were treated or diagnosed in service.  The preponderance of the evidence indicates no condition related to the Veteran's death, as reported on his death certificate, is related to military service, had its onset in service or within a year of separation, or was caused or aggravated by a service-connected disability.

The Veteran's service-connected disability as stated above is not the proximate cause of the Veteran's death.  Service connection for the Veteran's cause of death is not warranted.

DIC under 38 U.S.C.A. § 1318


In determining whether the Appellant is to be awarded DIC benefits under the provisions of 38 U.S.C.A. § 1318, it must be established that the Veteran received or was entitled to receive compensation for a service-connected disability at the rate of 100 percent for a period of 10 years immediately preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  DIC benefits under 38 U.S.C.A. § 1318, may be granted to the surviving spouse of a deceased veteran if the evidence shows (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; or (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of such veteran's discharge or other release from active duty; or (3) the veteran was a former prisoner of war and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.

For purposes of 38 U.S.C.A. § 1318, entitled to receive benefits  means that at the time of death, the Veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because; (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding  payments because the Veteran's whereabouts were unknown, but the Veteran otherwise was entitled to continued payment based on a total service-connected disability rating; (6) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.38; 38 C.F.R. § 3.22.

Based upon the evidence, it is undisputed that the Veteran was not a former POW and because the Veteran was discharged from active duty in July 1959, the five year rule of 38 U.S.C.A. § 1318 has not been satisfied.  In addition, he was rated less than 100 percent disabled between the times of his separation from active duty through December 2010. He was initially rated at 10 percent for service-connected bilateral varicose veins, lower extremities in an August 2004 rating decision.  
 In a February 2008 rating decision, the RO increased the Veteran's service-connected disability from 10 percent to 40 percent resulting in a combined rating of 70 percent.  

Finally, the Veteran was not rated 100 percent disabled for the 10 year period immediately preceding his death.  In this case, the Veteran was awarded a total rating based on individual employability (TDIU) due to service-connected disability in a rating decision issued in June 2008.  The effective date for the TDIU rating was August 10, 2007, and the Veteran died December 13, 2010.  For this reason, it is not legally possible to establish 100 percent rating for a 10 year period to meet the eligibility requirement for DIC under 38 U.S.C.A. § 1318.

Therefore, DIC benefits under 38 U.S.C.A. § 1318 are precluded.  38 U.S.C.A. § 1318.  As held by the United States Court of Appeals for Veterans Claims (Court) in Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008), the Board need not review whether there is any disorder of record for which service connection could have been established and then assign a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22; Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009).  The Board also notes that neither the Appellant nor her representative has raised a claim of clear and unmistakable error in a final rating decision, pursuant to 38 C.F.R. § 3.105(a) (2015).

The preponderance of the evidence indicates the Veteran (1) was not continuously rated totally disabled during the 10 years preceding his death, (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of such veteran's discharge or other release from active duty; or (3) was not a former POW, the criteria for DIC pursuant to 38 U.S.C.A. § 1318 have not been met; therefore, the Appellant's claim is without legal merit.  

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is not warranted.
 
Death Pension

In determining whether a non-service connected pension shall be granted, the evidence must generally demonstrate three things: (1) the Veteran meets the service requirements; (2) he is totally and permanently disabled by age or disability; and (3) his income and net worth do not exceed the amounts specified by law.  The payment of nonservice-connected pension benefits is provided to Veterans who are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, but only where the Veteran has the requisite active wartime.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  

In this case, the Veteran did not have any active wartime.  According to 38 U.S.C. § 101(11) the term ''period of war'' means the Spanish-American War, the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C. § 101(11) (2016).

The term ''Spanish-American War'' (A) means the period beginning on April 21, 1898, and ending on July 4, 1902, (B) includes the Philippine Insurrection and the Boxer Rebellion, and (C) in the case of a veteran who served with the
United States military forces engaged in hostilities in the Moro Province, means the period beginning on April 21, 1898, and ending on July 15, 1903.  (7) The term ''World War I'' (A) means the period beginning on April 6, 1917, and ending on November 11, 1918, and (B) in the case of a veteran who served with the United States military forces in Russia, means the period beginning on April 6, 1917, and ending on April 1, 1920. (8) The term ''World War II'' means (except for purposes of chapters 31 and 37 of this title) the period beginning on December 7, 1941, and ending on December 31, 1946. (9) The term ''Korean conflict'' means the period
beginning on June 27, 1950, and ending on January 31, 1955.  38 U.S.C. § 101(6 - 10) (2016).

The preponderance of the evidence indicates the Veteran served in the United States Marine Corps from November 1958 to July 1959 and there was no period of war during his time in active service; therefore, the Appellant's claim is without legal merit.

In denying this claim, the Board does not wish in any way to diminish the Veteran's military service.  The Board, however, is without authority to grant this claim on an equitable basis and is constrained to follow the specific provision of law.  See 38 U.S.C.A. § 7104 (West 2015); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

1.  Entitlement to service connection for the cause of the Veteran's death is denied.

2.  Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.

3.  Entitlement DIC for death pension is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


